Hooker, J.
(concurring). I think that if the walk in this case was defective, and not in a condition reasonably safe for travel, its condition was apparent to the most casual observer. It was perfectly safe to all except the heedless, and the public should not be required to make walks so smooth that people cannot stub their toes upon them. Sidewalks in many places require steps, single or in flights, and cross-walks are often upon a different level from the sidewalks which they join. Manholes for sewers must have covers which are above the level of the pavement. Wooden sidewalks become uneven by wear, and must be repaired by planks thicker than the half-worn planks which they adjoin, and flag-stones are thrown out of level by the freezing of the ground. In all such cases, where the defect is obvious, the circumstances must be exceptional to authorize a recovery. I think they are not shown to be so in this case, and therefore concur in the result reached by my Brother Grant.